        Case 1:19-cv-00426-DCN Document 50 Filed 06/01/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  ALMA ROSALES,
                                                 Case No. 1:19-cv-00426-DCN
               Plaintiff,
                                                 MEMORANDUM DECISION AND
        v.                                       ORDER:

  IDAHO DEPARTMENT OF HEALTH                     IDAHO DEPARTMENT OF
  AND WELFARE, et al.,                           HEALTH AND WELFARE
                                                 DEFENDANTS’ MOTION TO SEAL
               Defendants.                       (DKT. 35)



                                  I. INTRODUCTION

       Pending before the Court is Defendant Idaho Department of Health and Welfare’s

(“IDHW”) Motion to Seal. Dkt. 35. Having reviewed the record and briefs, the Court finds

that the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will decide the motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons outlined below, the Court

finds good cause to DENY IDHW’s motion.

                                  II. BACKGROUND

       On April 23, 2020, IDHW filed Exhibit A (Dkt. 34) to its Memorandum in Support

of the Motion for an Extension of Time (Dkt. 33). The same day it filed the pending Motion

to Seal Exhibit A on the grounds that “the Court has previously sealed such notices.” Dkt.

35, at 1. Plaintiff Alma Rosales did not respond to IDHW’s Motion to Seal.



MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00426-DCN Document 50 Filed 06/01/20 Page 2 of 5




                                III. LEGAL STANDARD

       Court proceedings and records are generally open to the public. See, e.g., Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Assoc. Press v. U.S. Dist. Court for

Cent. Dist. of California, 705 F.2d 1143, 1145 (9th Cir. 1983) (“We thus find that the public

and press have a first amendment right of access to pretrial documents in general.”). This

right of access is “grounded in the First Amendment and in common law.” CBS, Inc. v.

U.S. Dist. Court for Cent. Dist. of California, 765 F.2d 823, 825 (9th Cir. 1985) (citing

Assoc. Press, 705 F.2d at 1145). Such a general rule for access applies in civil cases. See,

e.g., Gannett Co. v. DePasquale, 443 U.S. 368, 386 n.15 (1979).

       Typically, two standards govern motions to seal documents: a “compelling reasons”

standard, which applies to documents attached to dispositive motions, and a “good cause”

standard, which applies to documents attached to non-dispositive motions. Simmons v.

Battelle Energy All., LLC, No. 4:14-cv-294-BLW, 2016 WL 3552182, at *3 (D. Idaho June

23, 2016) (citing Kamakana v. City of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006); see

also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2016). But see Ctr. for

Auto Safety v. Chrysler Group, LLC., 809 F.3d 1092, 1101 (9th Cir. 2016) (holding that

motions that are technically non-dispositive may still require the party to meet the

“compelling reasons” standard when the motion is more than tangentially related to the

merits of the case).

       Records attached to non-dispositive motions are not subject to the strong

presumption of access that records attached to motions more than tangentially related to

the merits of the case are. Kamakana, 447 F.3d at 1179; see also Pintos, 605 F.3d at 678–


MEMORANDUM DECISION AND ORDER - 2
            Case 1:19-cv-00426-DCN Document 50 Filed 06/01/20 Page 3 of 5




79. Because the documents attached to non-dispositive motions “are often unrelated, or

only tangentially related, to the underlying cause of action,” a party moving to seal need

only meet the lower “good cause” standard of Federal Rule of Civil Procedure 26(c).1

Kamakana, 447 F.3d at 1179 (internal quotation marks and citation omitted). The relevant

standard for purposes of Rule 26(c) is whether “‘good cause’ exists to protect th[e]

information from being disclosed to the public by balancing the needs for discovery against

the need for confidentiality.” Pintos, 605 F.3d at 678 (citation omitted).

                                             IV. DISCUSSION

          The record IDHW seeks to seal was attached to a motion for extension of time to

file an answer, a non-dispositive motion that is not more than tangentially related to the

merits of the case. Thus, this Court will apply the “good cause” standard to IDHW’s Motion

to Seal Exhibit A. Dkt. 35.

          IDHW simply argues that Exhibit A should be sealed because it “is a food stamps

notice, and the Court has previously sealed such notices.” Dkt. 35, at 1. IDHW referred the

Court to attachment 2-4 (Dkt. 2), which is also a food stamps notice filed by Rosales on

November 4, 2019. IDHW offers no other argument or legal authority to support its motion.



1
    Under Rule 26(c):

          A party or any person from whom discovery is sought may move for a protective order in
          the court where the action is pending—or as an alternative on matters relating to a
          deposition, in the court for the district where the deposition will be taken. The motion must
          include a certification that the movant has in good faith conferred or attempted to confer
          with other affected parties in an effort to resolve the dispute without court action. The court
          may, for good cause, issue an order to protect a party or person from annoyance,
          embarrassment, oppression, or undue burden or expense . . . .

Fed. R. Civ. P. 26(c).


MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cv-00426-DCN Document 50 Filed 06/01/20 Page 4 of 5




        After careful review of IDHW’s Motion to Seal (Dkt. 35) and the food stamps

notices (Dkts. 2-4, 34), the Court finds that IDHW has not met its burden to show that good

cause exists to protect Exhibit A from being disclosed to the public. The food stamps notice

IDHW refers to (Dkt. 2-4) was preemptively sealed by the Court because Rosales indicated

to the Court she would file a motion to seal the Complaint (Dkt. 41); however, a motion to

seal was never filed, and thus Rosales never met her burden to justify sealing the judicial

records (Dkt. 42).2 The Court unsealed the Complaint and its accompanying exhibits on

May 26, 2020. Dkt. 42.

        Even if Rosales filed a motion to seal the Complaint sufficient to overcome the

presumption of public access to court records, IDHW has not articulated in its Motion to

Seal a “good cause” that would justify protecting the information from being disclosed to

the public, nor has it demonstrated its request properly balances the need for discovery

against the need for confidentiality. IDHW has also not cited any caselaw or other legal

authority that would allow this Court to justify granting its Motion to Seal based solely on

the notion that a prior sealing of a similar document has occurred. The Court denies

IDHW’s Motion to Seal without prejudice.

                                                  V. ORDER

IT IS HEREBY ORDERED:

             1. Defendant IDHW’s Motion to Seal (Dkt. 35) is DENIED without prejudice.




2
 In sealing the Complaint (Dkt. 2), the Court was acting sua sponte under the Federal Rule of Civil Procedure 5.2(d).
On May 20, 2020, the Court ordered Rosales file a motion to seal by June 3, 2020. Dkt. 41. Rosales emailed the Court
May 25, 2020, stating she did not intend to file a motion to seal. Dkt. 42.


MEMORANDUM DECISION AND ORDER - 4
     Case 1:19-cv-00426-DCN Document 50 Filed 06/01/20 Page 5 of 5




      2. IDHW has fourteen days to file an amended Motion to Seal; otherwise, the

         Court will unseal Docket 34.


                                         DATED: June 1, 2020


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
